United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                       March 29, 2013

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

                            JOHN DANIEL TINDER, Circuit Judge




UNITED STATES OF AMERICA,                          Appeal from the United States District
                 Plaintiff-Appellee,               Court for the Northern District of Illinois,
                                                   Eastern Division.
No. 12-2484          v.
                                                   No. 11 CR 517
OLLIE PETERSON,
                   Defendant-Appellant.            James B. Zagel,
                                                   Judge.



                                          ORDER


        The opinion issued in the above-entitled case on March 28, 2013, is hereby
        amended as follows:


                  On page 9, line 6, the second “to the” should be removed from the sentence.

                  The sentence should read: “There, we explained that the defendant could
                  have raised his objection to the probation officer’s recommendation before
                  sentencing, during the sentencing hearing, or in a post-sentencing motion.”